Citation Nr: 0922941	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Bipolar Disorder.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
1980.  

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board of Veterans' Appeals (Board) issued a decision and 
remand in January 2008 which denied the Veteran's claims for 
service connection for a low back and right knee disorders.  
The issue of service connection for bipolar disorder was 
remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the Board remanded the Veteran's claim to 
afford him a VA examination and to obtain a medical opinion 
as to the likelihood that his currently diagnosed bipolar 
disorder began in service.  

A VA psychologist conducted an examination in March 2009 and 
concurred with the diagnosis of bipolar disorder.  She stated 
in her report, however, that she was unable to find in her 
review of the service treatment records those specifically 
identified by the Board.  She offered her opinion based on 
the statement of the Veteran that bipolar disorder had been 
diagnosed in service.  The service treatment records do not 
include any diagnosis of a psychiatric disorder, including 
bipolar disorder.  

The purpose of the previous remand was to obtain a competent 
medical opinion as whether any symptoms and complaints noted 
in service were indicative of the onset of bipolar disorder 
in service.  As the orders contained in the January 2008 
remand have not been complied with the claim must again be 
remanded.  Stegall v. West, 11  Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

Ask the VA psychologist who conducted 
the March 2009 VA psychological 
examination to again review the claims 
folder and answer the question below.  
(If she is unavailable, request that 
another examiner review the record and 
answer the Board's question).  Please 
inform her that the specific service 
treatment and personnel records 
identified by the Board may be found in 
the manila envelope at the bottom of 
the folder, labeled with a white tab in 
red ink.  

In summary, these records are as follows:

(a) September 1978 service personnel 
records reveal the Veteran was reassigned 
for compassionate reasons and given a 
period to stabilize;  

(b) April 1979 service treatment records 
that include complaints of momentary 
numbness of the face, arms, and thighs of 
one week's duration, that were found to 
be subjective; 

(c) The March 1980 separation 
examination.  On the Report of 
Examination no disorders were found on 
clinical evaluation.  However, on the 
Report of Medical History, the Veteran 
checked having a history of multiple 
physical disorders and symptoms including 
depression and excessive worry.  On the 
back of the form the physician wrote that 
the Veteran stated he had been in a state 
of depression two years previously due to 
a miscarriage of his wife (fold out and 
see reverse side of form).  

Is it at least as likely as not (50 
percent probability) the Veteran's 
currently diagnosed bipolar disorder 
began in service?  Please provide 
reasons for any opinion expressed.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




